PARKER, Judge.
What constitutes a “trade fixture” attached to the demised premises by a tenant and removable by him at the end of his term, either as a matter of right or by special agreement, depends upon the facts of each particular case. Springs v. Refining Co., 205 N.C. 444, 171 S.E. 635. In the present case, the trial court found “the facts specially,” as required by G.S. 1A-1, Rule 52(a) (1). Included were specific findings that certain of the items of equipment installed upon the premises by Davis during the period of his occupency as tenant remained his property and were subject to be removed by him, while other items were found by the court “to be attached in such a way as to become an integral part of the property and not subject to be removed by the defendant from the premises.” Although the evidence was conflicting, there was some evidence to support the court’s factual findings insofar as these related to which items were, and which were not, subject to be removed by Davis.
In other respects, however, the court’s factual findings were not sufficiently supported by the evidence. Mrs. Brewer did testify to a long list of payments which the Brewers had made to various persons who had furnished goods or services to the Brewers after they had acquired ownership and possession of the premises. The list, however, failed to indicate what goods and services the various payees were being compensated for, and under examination by the court as well as by the parties, Mrs. Brewer was unable to furnish much clarification. Her *311testimony was at best extremely confused. Though the testimony of Mr. Brewer was in some respects more precise, we find that the entire evidence was simply not sufficient to support the court’s detailed factual findings as to the amount of damages awarded to the plaintiffs.
For failure of the evidence to support the factual findings as to the amount of damages awarded, the judgment is reversed and this cause is remanded for a
New trial.
Chief Judge Brock and Judge Morris concur.